Citation Nr: 0315194	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  98-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cervical dysplasia with 
a history of surgical removal of tissue and hysterectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1991 to 
January 1992 and from February 1994 to December 1994.  


REMAND

The RO attempted to examine the veteran, and she did not 
report for the examination.  Correspondence mailed to two 
addresses has been returned as undeliverable as addressed.  A 
medical examination is necessary.  Alternatively, if the 
veteran is not located, a medical opinion is necessary.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should attempt obtain a more 
recent address for the appellant and 
document such attempts in the record.

2.  The AOJ should take whatever 
additional action it deems is necessary 
to comply with the VCAA.  If a valid 
address is obtained, prior VCAA letters 
should be reissued.

2.  If a valid address is obtained, a VA 
examination should be scheduled.  If the 
veteran reports for a medical 
examination, the examiner should render 
an opinion with reasons as to whether it 
is about as likely as not that the 
veteran's post-service surgical removal 
of tissue and hysterectomy is related to 
in-service disease.  The claims folder 
should be made available to the examiner 
prior to the examination.  If the 
veteran does not report for a medical 
examination, a physician should review 
the claims folder and render an opinion 
with reasons as to whether it is about 
as likely as not that the veteran's 
post-service surgical removal of tissue 
and hysterectomy was due to in-service 
disease.

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

